     Case 3:19-cv-00292-B Document 1 Filed 11/02/18    Page 1 of 7 PageID 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

LUKE KALLENBACH,

      Plaintiff,

v.                                        Case No.: 4:18-cv-4172

MEWBOURNE OIL COMPANY, and,
TURNCO ENTERPRISES, LLC,

     Defendants.
______________________________/

                   PLAINTIFF’S ORIGINAL COMPLAINT AND
                         DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF THE COURT:

      Plaintiff, LUKE KALLENBACH, by and through his undersigned counsel,

brings this action against Defendants, MEWBOURNE OIL COMPANY, and

TURNCO ENTERPRISES, LLC (collectively referred to as “Defendants”), and in

support thereof alleges as follows:

                                INTRODUCTION

      1.     Plaintiff brings this action for unpaid wage compensation and other

relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid wages, liquidated damages, and a reasonable

attorney’s fee and costs.

                                 JURISDICTION
    Case 3:19-cv-00292-B Document 1 Filed 11/02/18        Page 2 of 7 PageID 2



                                     Page 2 of 7
      2.     Jurisdiction is conferred on this Court by Title 28 U S.C. §1337 and by

Title 29 U.S.C. §216(b).

                                      VENUE

      3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1)

because Defendant, MEWBOURNE OIL COMPANY, has offices located in Katy,

Texas.

                                  THE PARTIES

      4.     Plaintiff is an individual who resides in Canyon, Texas and worked for

Defendants from on or about February 20, 2017, through October 13, 2018, as a

Flowback Operator at the rate of $27.00 per hour.

      5.     Defendant, MEWBOURNE OIL COMPANY, is a corporation formed

and existing under the laws of the State of Delaware, having it home offices in Katy,

Texas, authorized to conduct business in the State of Texas, and at all times material

to this complaint, maintained and operated an oil and gas production business.

      6.     Defendant, TURNCO ENTERPRISES, LLC, is a limited liability

corporation formed and existing under the laws of the State of Texas, and at all times

material to this complaint, maintained and operated an oilfield service (general

contracting) business in Lubbock, Texas.
     Case 3:19-cv-00292-B Document 1 Filed 11/02/18         Page 3 of 7 PageID 3



                                       Page 3 of 7
                            COMMON ALLEGATIONS

      7.     Defendants are, jointly and severally, employers as defined by 29

U.S.C. § 203(d).

      8.     Defendants each have employees subject to the provisions of 29 U.S.C.

§ 206 in the facility where Plaintiff was employed.

      9.     At all times material to this complaint, Defendants each employed two

or more employees and had an annual dollar volume of sales or business done of at

least $500,000.00.

      10.    At all times material to this complaint, Defendants were each an

enterprise engaged in interstate commerce, operating a business engaged in

commerce or in the production of goods for commerce as defined by § 3(r) and 3(s)

of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.    At all times material hereto, Defendants jointly employed the Plaintiff

were substantially in control of the terms and conditions of the Plaintiff’s work.

      12.    Plaintiff was at all times material individually engaged in commerce as

his work was directly related to the movement products and information in interstate

commerce. Plaintiff’s regular and recurring work included the production of oil and

gas for interstate distribution.

      13.    Both Defendants had the ability to hire and fire plaintiff; and, controlled
    Case 3:19-cv-00292-B Document 1 Filed 11/02/18         Page 4 of 7 PageID 4



                                      Page 4 of 7
Plaintiff’s rate of pay and method of pay, schedule, and conditions of employment

and were Plaintiff’s employer as defined by 29 U.S.C. §203(d).

      14.    During one or more weeks of Plaintiff’s employment with Defendants,

Plaintiff worked in excess of forty (40) hours. Plaintiff does not have immediate

access to his time records. However, Plaintiff’s time records are in the care, custody

and control of the Defendants.

      15.    Plaintiff was treated as an “independent contractor” by the Defendants.

However, Plaintiff was an employee of the Defendants.

      16.    Plaintiff was paid straight time only and was never paid any overtime

premium for his work in excess of 40 hours in a workweek.

      17.    Throughout the employment of Plaintiff, the Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      18.    As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime wages which

were not paid that should have been paid.

      19.    Defendants failed to act reasonably to comply with the FLSA, and, as

such, Plaintiff is entitled to an award of liquidated damages in an equal amount as
     Case 3:19-cv-00292-B Document 1 Filed 11/02/18          Page 5 of 7 PageID 5



                                       Page 5 of 7
the amount of unpaid wages deemed to be owed pursuant to 29 U.S.C. § 216(b).

      20.    Plaintiff is also entitled to an award of reasonable and necessary

attorneys’ fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred

by bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      21.    Plaintiff has retained the law firm of Ross Law, P.C., to represent his in

this action. Plaintiff has entered into a valid contract with Ross Law, P.C., and has

appointed the undersigned counsel to be his sole agent, attorney-in-fact, and

representative in this suit, exclusive of all other parties, including Plaintiff. To avoid

tortious interference with Plaintiff’s obligations to his attorneys in this suit, all

communications concerning this suit must be made by Defendants and Defendants’

attorneys solely to and through the undersigned counsel. Plaintiff’s contract with

and representation by the undersigned attorney gives rise to a claim for reasonable

and necessary attorney’s fees that Plaintiff is entitled to collect against Defendants

pursuant to 29 U. S. C. § 216(b).

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment,

jointly and severally, against Defendants for the following:

      a.     Unpaid overtime wages found to be due and owing;

      b.     An additional amount equal to the amount of overtime wages
             found to be due and owing as liquidated damages;
Case 3:19-cv-00292-B Document 1 Filed 11/02/18         Page 6 of 7 PageID 6



                                 Page 6 of 7

 c.    Prejudgment interest in the event liquidated damages are not awarded;

 d.    Reasonable attorneys’ fees, costs, expert fees, mediator fees and out
       of pocket expenses incurred by bringing this action pursuant to 29
       U.S.C. § 216(b) and Rule 54(d) of the Federal Rules of Civil
       Procedure; and,

 e.    For any such other relief as the Court may find proper, whether at law
       or in equity.

                     DEMAND FOR JURY TRIAL

 Plaintiff demands a jury trial on all issues so triable.

                                   Respectfully submitted,

                                   ROSS LAW GROUP

                                   /s/ Charles L. Scalise
                                   CHARLES L. SCALISE
                                   Texas Bar No. 24064621
                                   DANIEL B. ROSS
                                   Texas Bar No. 00789810
                                   1104 San Antonio St.
                                   Austin, Texas 78701
                                   Ph: (800) 634-8042
                                   Ph: (512) 474-7677
                                   Fax: (512) 474-5306
                                   charles@rosslawgroup.com

                                   Steven R. Samples
                                   Texas Bar No. 24086348
                                   Samples Ames PLLC
                                   1512 Crescent Drive, Suite 119
                                   Carrollton, Texas 75006
                                   Ph: (214) 308-6505
                                   Fax: (855) 605-1505
                                   steve@texaslit.com
Case 3:19-cv-00292-B Document 1 Filed 11/02/18   Page 7 of 7 PageID 7



                             Page 7 of 7

                               ATTORNEYS FOR PLAINTIFF
